TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00600-CR



                                 The State of Texas, Appellant

                                                 v.

                              Kristen Gonzales-Cedillo, Appellee


          FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
 NO. C-1-CR-14-212985, HONORABLE ELISABETH ASHLEA EARLE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The State of Texas filed a motion to dismiss seeking to withdraw its notice of appeal.

The State’s motion to withdraw its notice of appeal is granted. See Tex. R. App. P. 42.2(a). The

appeal is dismissed.




                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed on Appellant’s Motion

Filed: October 5, 2016

Do Not Publish